Citation Nr: 0943842	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-41 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder.  


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision from 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The Veteran claims that he suffers from a psychiatric 
disorder due to an attack by his drill instructor in service 
in which several of his ribs were fractured.  There is no 
evidence of record, besides the Veteran's contentions, to 
support this claim.  

In claims for service connection based on personal assault, 
VA has established special procedures for evidentiary 
development.  38 C.F.R. § 3.304(f) require that VA not deny 
such claims without: (1) first advising the claimant that 
evidence from sources other than a claimant's service medical 
records, including evidence of behavior changes, may 
constitute supporting evidence of the stressor; and (2) 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3).  If a Veteran's alleged stressor is 
not combat related, then his lay testimony, in and of itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
All of the Veteran's stressors must be independently 
verified.

Because assault is an extremely personal and sensitive issue, 
many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  Therefore, alternative evidence 
must be sought.  VA will not deny a claim that is based on an 
in-service personal assault without first advising the 
claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  Therefore, 
this matter must be remanded for notice and evidentiary 
development consistent with the provisions of 38 C.F.R. § 
3.304(f)(3) regarding personal assault cases. 

Further, any service personnel/administrative records would 
also be helpful in the adjudication of his claim and should 
be obtained pursuant to the VA's duty to assist in the 
development of the Veteran's claim.

In addition, the Veteran was diagnosed with a personality 
disorder in service and suffered a dissociative reaction.  He 
should be afforded an examination to determine if he has a 
current psychiatric disorder related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify potential 
alternative sources for supporting 
evidence of his inservice personal 
assault.  In particular, the Veteran 
should provide as much detailed 
information as possible including the 
dates, places, names of people present, 
and detailed descriptions of events.  The 
Veteran should be asked to provide any 
additional information possible regarding 
the personal assault, and to identify 
alternative sources for supporting 
evidence of such reports.

The Veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible to enable an adequate search for 
verifying information.

2.  Following the completion of # 1, 
request any supporting evidence from 
alternative sources identified by the 
Veteran and any additional alternative 
sources deemed appropriate, if the Veteran 
has provided sufficiently detailed 
information to make such a request 
feasible.

3.  Obtain the Veteran's service personnel 
records.

4.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the 
Veteran was exposed to a stressor(s) in 
service, and if so, what was the nature of 
the specific stressor(s).  In rendering 
this determination, attention is directed 
to the law cited in the discussion above.  
If official service records or alternative 
records corroborate the Veteran's 
allegations of stressors occurring, 
specify that information.

Indicate whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.

If it is determined that the record 
establishes the existence of a stressor or 
stressors, specify the stressor(s) 
established by the record.  In reaching 
this determination, address any 
credibility questions raised by the 
record.

4.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature and etiology of any current 
psychiatric disability.  The claims folder 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis of any psychiatric 
disabilities found.  If it is determined 
that there is evidence corroborating a 
claimed stressor, obtain an opinion as to 
whether such condition(s) is/are related 
to any corroborated stressor.  The 
examiner should also express an opinion as 
to whether it is at least as likely as not 
that any current psychiatric disability is 
related to his active military service.  A 
complete rationale for any opinions should 
be provided.

5.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran a supplemental statement of the 
case and give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 20009).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

